                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

TSAWD HOLDINGS,INC., et al.,l                              ) Case No. 16-10527(MFW)
                                                             (Jointly Administered)

                          Debtors.                          ~   Related Docket No. 4563




   CERTII'ICATION OF NO OBJECTION(NO ORDER REQUIRED)REGARDIl~1G
  THIRTIETH MONTHLY APPLICATION OF BDO CONSULTING,A DIVISION OF
         BDO USA,LLP,AS FINANCIAL ADVISOR FOR THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
                   MAY 1, 2019 THROUGH JULY 31,2019


                 The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the Thirtieth Monthly Application ofBDO

Consulting, a Division ofBDO USA, LLP(`BDO"), as Financial AdvisorfoN the Official

Comfnittee of Unsecured CreditoNsfoN Interim Compensationfor SeNvices Rendered and

Reimbursement ofExpensesfor the PeNiod May 1, 2019 thNough July 31, 2019(the

"Application") filed August 7, 2019. The undersigned further certifies that the Court's docket in

this case has been reviewed and no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the notice of Application, objections to the Application

were to be filed and served no later than August 22, 2019 at 4:00 p.m. prevailing Eastern Time.




1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
Holdings, Inc. f/k/a Sports Authority Holdings, Inc.(9008); Slap Shot Holdings, Corp.(8209); The Sports
Authority, Inc.(2802); TSA Stores, Inc.(1120); TSA Gift Card, Inc.(1918); TSA Ponce, Inc.(4817); and TSA
Caribe, Inc.(5664). The headquarters for the above-captioned Debtors is located at 1050 West Hampden Avenue,
Englewood, Colorado 80110.
                Pursuant to the ONdeN Establishing ProceduresfoN Interim Compensation and

Reimbursement ofExpensesfor Professionals [Docket No. 806] entered on March 24, 2016, the

Debtors are authorized to pay BDO $3,363.20 which represents 80% of the fees ($4,204.00) and

$0.00 which represents 100% of the expenses requested in the Application for the period from

May 1, 2019 through July 31, 2019, upon the filing of this Certification and without the need for

entry of a Court order approving the Application.


Dated: August 29, 2019                       PACHULSKI STANG ZIEHL &JONES LLP

                                             /s/ Colin R. Robinson
                                             Robert J. Feinstein(NY Bar No. 1767805)
                                             Jeffrey N. Pomerantz(CA Bar No. 143717)
                                             Bradford J. Sandler(DE Bar No. 4142)
                                             Colin R. Robinson(DE Bar No. 5524)
                                             919 North Market Street, 17th Floor
                                             P O Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Telephone: (302)652-4100
                                             Facsimile: (302)652-4400
                                             Email: rfeinstein@pszjlaw.com
                                                     jpomerantz@pszjlaw.com
                                                     bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com


                                             Counsel to the Official Committee of Unsecured
                                             Cr^editor~s

DOCS DE212038.19 80784/001




                                                2
